Citation Nr: 1022711	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  05-35 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as depression with anxiety attacks and 
anhedonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1976 to January 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was remanded by the Board in February 2009 for 
additional development, which was completed.  Unfortunately, 
the Board finds that additional development is needed before 
rendering a decision in this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired 
psychiatric disability, claimed as depression with anxiety 
attacks and anhedonia.  It does not appear that the Veteran 
was afforded a VA examination to determine the nature and 
etiology of his current acquired psychiatric disability and 
its relationship to service.  VA has a duty to provide a VA 
examination when the record lacks evidence to decide a 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third prong of 38 C.F.R. § 3.159(c)(4) is a "low 
threshold" standard.  In this case, service treatment 
records (STRs) show that the Veteran was diagnosed with 
depression in October 1987.  STRs also show that the Veteran 
received treatment for alcohol abuse and note occasional 
depressed mood in conjunction with treatment for alcoholism.  
Records dated subsequent to service show that the Veteran 
suffers depression and anxiety.  The records also show 
continued problems with alcohol.

Based upon the evidence, the Board believes that a VA 
examination is warranted to determine whether the Veteran's 
acquired psychiatric disability had onset during or is 
related to his active service.  The Board further finds that 
an examination is needed to determine the relationship 
between the Veteran's acquired psychiatric disorder and 
alcoholism, if any.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
etiology of his acquired psychiatric 
disability, claimed as depression with 
anxiety attacks and anhedonia.  The 
examiner must be provided with the claims 
file and a copy of this remand for review 
and he or she should indicate review of 
the claims file in the examination report.

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's acquired 
psychiatric disability is related to or 
had onset during active service.  The 
examiner should fully explain any 
relationship between the Veteran's 
acquired psychiatric disability and 
alcoholism, if any.

The examiner should (if possible, but not 
required) specifically address depression, 
anxiety, and anhedonia in his or her 
opinion.

All indicated tests and studies are to be 
performed and rationale must be provided 
for any opinions expressed.

2.  Thereafter, adjudicate the Veteran's 
claim.  If the benefits sought on appeal 
are not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


